Citation Nr: 0715745	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-32 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel  

INTRODUCTION

The veteran served on active duty from July 27 to August 16, 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

A hearing was held on February 9, 2006, in San Antonio, 
Texas, before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a stomach disorder 
that is causally or etiologically related to his military 
service.  



CONCLUSION OF LAW

A stomach disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board must ensure that these 
procedures have been satisfied before reaching the merits of 
the appeal.  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
March 2005 and April 2005, prior to the initial decision on 
the claim in June 2005.  Therefore, the pre-decisional 
Pelegrini timing requirement has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that 
was necessary to substantiate his claims for service 
connection and for an increased evaluation.  Specifically, 
the March 2005 and April 2005 letters stated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the August 2005 statement of the case (SOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA would seek 
to provide.  In particular, the March 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2005 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The March 
2005 letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the March 2005 letter 
informed the veteran that it was still his responsibility to 
support his claim with appropriate evidence and to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency. 

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO did informed the appellant in 
the rating decision and SOC of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As discussed, because 
each of the four notice requirements has been satisfied in 
this case, any error in not providing a single notice to the 
appellant covering all notice requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran pertaining to disability ratings and effective 
dates, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for a stomach disorder.  Thus, any question as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  The veteran 
was also provided the opportunity to testify at a hearing 
before the Board.  During that hearing, he indicated that he 
had not received any medical treatment at a VA facility.  

The veteran also testified at his hearing that he had been 
treated by private physicians.  His representative stated 
that he would obtain the obtain a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for every private physician 
the veteran had seen, and the Board agreed to hold the case 
open for 60 days such a submission.  However, the veteran did 
not submit further records or the authorization forms that 
would enable VA to obtain them on his behalf, and he 
testified that he did not remember the name of the family 
doctor.  As such, the Board concludes that VA has done 
everything reasonably possible to assist the veteran in 
obtaining his private medical records.

The Board also acknowledges that the appellant has not been 
afforded a VA examination in connection with his claim for 
service connection for a stomach disorder.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for a stomach disorder because 
such an examination would not provide any more pertinent 
information than is already associated with the claims file.  
As will be explained, the veteran has not been shown to have 
had a disease, event, or injury during active duty military 
service.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  VA has assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Law and Analysis

Essentially, the veteran contends that nervousness and 
anxiety led to a stomach problem when he entered service.  
The Board will set out the applicable legal criteria before 
turning to a more detailed application of these criteria to 
the facts in this case.  Some additional criteria are for 
consideration where a disability prior to service might be at 
issue.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111 for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable." 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the applicable 
laws and regulations, the Board concludes that the veteran is 
not entitled to service connection for a stomach disorder.  
In this case, the presumption of soundness applies because 
the veteran's June 1960 physical examination at the time he 
enlisted in the service made no reference to a stomach 
disorder.  In fact, a clinical evaluation found his "abdomen 
and viscera" to be normal.  He reportedly weighed 161 
pounds.  Although it was reported that the veteran had a 
medical history of a weak stomach, as noted above, a history 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  

Moreover, despite medical history notation indicating that 
the veteran may have had a preexisting stomach disorder, 
including his own reported medical history at the time of his 
enlistment examination, the Board finds that there is 
insufficient evidence establishing that a stomach disorder 
clearly and unmistakably existed prior to service.  
Therefore, the presumption may not be rebutted, and the 
Board's analysis must turn to the issue of whether a current 
stomach disorder was incurred during the veteran's active 
service.  See Wagner, 370 F.3d at 1094-1096 (indicating that, 
in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence); VAOPGCPREC 3-03.

The veteran's service medical records do not show any 
complaints, treatment, or diagnosis of a stomach disorder.  
In fact, the medical evidence of record does not show that 
the veteran sought any treatment immediately following his 
separation from service or for many decades thereafter.  
Therefore, the Board finds that a stomach disorder did not 
manifest during service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a 
stomach disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for several years between 
the period of active duty and the first complaints or 
symptoms of a stomach disorder is itself evidence which tends 
to show that a stomach disorder did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (VA must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection).  When 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In addition to 
the lack of evidence establishing that a stomach disorder 
manifested during service or for many years thereafter, the 
medical evidence does not show that the veteran currently has 
a stomach disorder that is related to his military service.  

With respect to the veteran's contention that he currently 
has a stomach disorder that is related to his nerve problems 
in service, the service records show that he was referred to 
the Recruit Evaluation Unit by a medical officer in August 
1960 because of indications of a personality deficit.  A 
psychiatric evaluation revealed an anxious, tremulous, 
immature, inadequate individual whose multiple somatic 
complaints and increasing homesickness and anxiety made 
further training attempts impractical.  According to the 
Report of Aptitude Board, dated August 11, 1960, the Aptitude 
Board concluded that the veteran's condition existed prior to 
entry into service and had not been aggravated by service.  
When examined for separation, the veteran weighed 161 pounds.  

The Recruit Training Command sent a letter to the veteran's 
father in August 1960 letter, which indicated that the 
veteran had difficulty in adjusting to service demands and 
was excessively nervous.  However, the letter also explained 
that the veteran was not ill.  In this regard, the letter 
stated that the veteran had been examined and found to have 
no organic defect.  As such, there is no event, disease, or 
injury incurred in or aggravated by service to which a 
current stomach disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  

Moreover, as discussed, the veteran did not have any 
complaints, treatment, or diagnosis of a stomach disorder for 
many decades following his separation from service, and there 
is no competent evidence of record, medical or otherwise, 
which links any current disorder to a disease or injury in 
service.  The veteran's contentions and testimony are the 
only evidence contained in the claims file relating a stomach 
disorder to his military service.  The veteran is not a 
medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In other words, the record lacks medical evidence that the 
veteran currently has a stomach disorder that could be 
related to his very short period of training in the Navy in 
1960.  Rather, the record shows that the veteran was young 
and immature when he entered service.  These factors soon 
prompted service department officials to conclude that he had 
a personality deficit and should be discharged as unsuitable 
for military service.  Such personality disorders may not be 
service connected.  38 C.F.R. § 3.303(c) (2006).  

The Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for a 
stomach disorder.  The bnenfit-of-the-doubt rule does not 
apply in such cases.  Accordingly, service connection for a 
stomach is not warranted and the appeal must be denied.


ORDER

Service connection for a stomach disorder is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


